Order entered December 12, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01360-CR

                           JUSTIN ROBERT BOYCE, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 15th Judicial District Court
                                 Grayson County, Texas
                             Trial Court Cause No. 063963

                                         ORDER
       We GRANT appellant’s December 7, 2016 second motion to extend time to file his reply

brief and ORDER the reply brief filed no later than December 16, 2016.

                                                    /s/   LANA MYERS
                                                          JUSTICE